               Case 1:19-cv-01162-EPG Document 16 Filed 06/17/20 Page 1 of 3


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
     JOHN JOSEPH SIMMONS. JR.,                        )       Case No.: 1:19-cv-01162-EPG
13                                                    )
                      Plaintiff,                      )       STIPULATION AND ORDER FOR AN
14                                                    )       EXTENSION OF TIME OF 35 DAYS FOR
          vs.                                         )       DEFENDANT’S RESPONSE TO
15   ANDREW SAUL,                                     )       PLAINTIFF’S BRIEF
     Commissioner of Social Security,                 )
16                                                    )       (ECF No. 15)
                                                      )
17                    Defendant.                      )
                                                      )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 35 additional days to respond

22   to Plaintiff’s opening brief. The current due date is June 19, 2020. The new due date will be

23   July 24, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the second request

25   in this case overall. There is good cause for this request and not intended to delay. Since the filing

26   of Plaintiff’s opening brief, Defendant’s counsel has diligently worked on various district court

27   cases, including an district court oral argument, and other substantive non-court matters, some of

28   which required more time to complete than anticipated or were continued. Defendant requests



                                                          1
               Case 1:19-cv-01162-EPG Document 16 Filed 06/17/20 Page 2 of 3



 1   additional time to review the record and properly evaluate the issues raised in Plaintiff’s opening
 2   brief in consideration of settlement options, and if not settling, to prepare Defendant’s response to
 3   Plaintiff’s brief.
 4           Thus, Defendant is respectfully requesting additional time up to and including July 24,
 5   2020, to respond to Plaintiff’s opening brief. Defendant acknowledges that the schedule has
 6   previously been extended and apologizes for the further delay and any inconvenience caused by
 7   the delay.
 8           The parties further stipulate that the Court’s Scheduling Order shall be modified
 9   accordingly.
10                                                 Respectfully submitted,
11
     Date: June 17, 2020                           WILLIAM M. KUNTZ, ATTORNEY AT LAW
12
                                                   s/ William M. Kuntz by C.Chen*
13                                                 (As authorized by email on 6/17/2020)
                                                   WILLIAM M. KUNTZ
14
                                                   Attorneys for Plaintiff
15
     Date: June 17, 2020                           MCGREGOR W. SCOTT
16                                                 United States Attorney
17
                                                   By s/ Carolyn B. Chen
18                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
19
20                                                 Attorneys for Defendant

21
22
23
24
25
26
27
28


                                                      2
              Case 1:19-cv-01162-EPG Document 16 Filed 06/17/20 Page 3 of 3



 1                                               ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 15) and finding good cause exists,
 3   IT IS ORDERED that Defendant’s response to Plaintiff’s opening brief shall be filed no later
 4   than July 24, 2020. All subsequent deadlines are extended accordingly.
 5
 6   IT IS SO ORDERED.

 7
        Dated:    June 17, 2020                               /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
